Fourth Court of Appeals
                                   San Antonio, Texas
                                        December 14, 2015

                                       No. 04-15-00344-CR

                                  Juan Ruben Sanchez CERDA,
                                           Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                   From the 229th Judicial District Court, Starr County, Texas
                                 Trial Court No. 14-CRS-372
                       Honorable J.R. "Bobby" Flores, Judge Presiding


                                          ORDER

        Appellant’s brief was originally due September 11, 2015, but it was not filed. This court
notified appellant’s retained attorney, Jesus Maria “Chuy” Alvarez, of the deficiency by letter on
September 17. See TEX. R. APP. P. 38.8(b)(2). Although our letter required the brief or a motion
for extension of time be filed by September 27, no response was filed. On October 6, after a
telephone call from the clerk of this court, Alvarez filed a motion for extension of time to file the
brief. We granted the motion and ordered Alvarez to file appellant’s brief by November 10,
2015. Neither the brief nor a motion for extension of time was filed by the date ordered.

        On November 20, 2015, we abated this appeal and remanded it to the trial court to
conduct a hearing to determine whether appellant still desires to prosecute his appeal and
whether counsel has abandoned the appeal. On December 4, appellant appeared in person and
through counsel and presented evidence on these issues. After hearing the evidence, the trial
court forwarded a transcript of the hearing and its findings of fact and conclusions of law to this
court. The trial court found that appellant still desires to prosecute this appeal and that counsel
has not abandoned the appeal. The trial court further found that counsel has not prepared a brief
because was under the incorrect impression that copies of the clerk’s and reporter’s records
would be served on him when they were filed with this court. Because no copy of the record was
served on him, counsel had not begun preparation of the brief.
        On November 30, 2015, counsel made a written request for a copy of the record to the
clerk of this court and a copy was sent to him.1 The reporter’s record of the hearing in the trial
court reflects that counsel had received the record at the time of the hearing.

      We reinstate this appeal on the docket of the court. We order Jesus Maria “Chuy”
Alvarez to file the appellant’s brief in this appeal no later than January 18, 2016.




                                                               _________________________________
                                                               Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 14th day of December, 2015.



                                                               ___________________________________
                                                               Keith E. Hottle
                                                               Clerk of Court




1
  A copy of the record should have been available from the trial court clerk for counsel to review upon request. In
criminal cases, the clerk and the court reporter are required to make duplicate copies of the record to be retained by
the trial court clerk for use by the parties. Tex. R. App. P. 34.5(h); 34.6(h).